Citation Nr: 1441975	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-27 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 2012, the Board remanded the claims to schedule the Veteran for a VA examination and to allow the RO to readjudciate the reopened claims for service connection for right knee and lumbar spine disabilities.  The Veteran underwent a VA examination in June 2012, and the RO readjudciated the claims in a November 2012 supplemental statement of the case.  The Board finds that the RO substantially complied with the remand directives and that a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).  However, upon review of the June 2012 examination report, the Board finds the medical opinions to be inadequate and therefore, the claims must be remanded, in part, for addendum opinions.

The issue of entitlement to service connection for a hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Reasons for Remand: To obtain outstanding medical records and obtain addendum medical opinions.

The Board regrets additional delay; however, the Board finds VA has not yet fulfilled its duty to assist the Veteran.  Notably, the only VA treatment records appearing in the claims file are dated in 2007 and 2008.  Upon review of the June 2012 VA examination report, it appears there are VA medical records from at least as early as 2004 and as recently as 2010 that were reviewed by the examiner, but are not in the claims file for the Board's review.  On remand, all of the Veteran's VA treatment records must be associated with the claims file.

In addition, there is evidence the Veteran sought private chiropractic treatment in the 1980s.  Since any showing of symptoms or disease closer in time to service would be helpful in establishing service connection, VA should reach out to the Veteran and give him the opportunity to provide authorization for VA to assist him in retrieving any private medical records that may be pertinent to the claims on appeal, to include private treatment for a right knee disability, bilateral ankle disability and/or lumbar spine disability.

As stated in the Introduction, the Board remanded the claims for a VA examination in May 2012.  The Board instructed the examiner to specifically comment on the Veteran's contention that his disabilities are due to parachuting during service.  See DD-214 (noting receipt of a Parachuting Badge).  The examiner acknowledged such contention, but did not discuss it in the rationale provided regarding the etiology of the Veteran's current disabilities.  Therefore, the Board finds it necessary to remand the claims for addendum opinions as to the etiology of his knee, ankle and back disabilities.  The examiner shall be asked to review the entirety of the record, to include any new evidence obtained as a result of this remand.


Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Request the Veteran provide authorization for release of any private treatment records, to specifically include chiropractic records or other records that indicate continuing treatment for pain or disability of the right knee, bilateral ankles or lumbar spine.  Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After private records have been obtained to the extent available and all VA treatment records have been associated with the claims file, return the claims file and this REMAND to the examiner who provided the June 2012 examination, or, if the June 2012 VA examiner is unavailable, to another suitably qualified VA examiner for addendum opinions as to the etiology of the Veteran's currently diagnosed back, ankle and knee disabilities.  

The examiner must be provided with the claims file and a copy of this REMAND; a notation that the file was reviewed should appear in the examination report.

After review of the record, to include the Veteran's service treatment records and his contentions that his disabilities are due to the rigors of parachute jumping in service, the examiner should provide an opinion concerning whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's right knee disability, ankle disability and/or back disability were caused by or related to parachute jumps made during military service as opposed to some other cause or factor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is   returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

